PALMIERI, District Judge.
The defendant Edmond J. Mullaly, indicted under the name of Edward J. Mullally, has moved for an order under Rule 16 of the Federal Rules of Criminal Procedure, 18 U.S.C.A., directing the attorney for the Government to permit the defendant to inspect and copy a signed statement obtained from him by an agent or agents of the Federal Bureau of Investigation some time early in 1955.
The United States Court of Appeals for the Second Circuit has recently had occasion to comment on the divergence of views among the Judges of this District with respect to the scope of Rule 16. United States v. Louie Gim Hall and Wong Suey Loon, 2 Cir., 245 F.2d 338, 341. In that case, Judge Medina alluded to this matter in the following language:
“Since we have decided that the judgment of conviction must be set aside, and the statements have now been disclosed by the prosecution, we need not decide whether the District Court has the power to order such a disclosure, a question of no little difficulty. See, e. g., Bowman Dairy Co. v. United States, 341 U.S. 214, 71 S.Ct. 675, 95 L.Ed. 879; Shores v. United States, 8 Cir., 174 F.2d 838, 11 A.L.R.2d 635; State v. Tune, 13 N.J. 203, 98 A.2d 881; compare United States v. Peltz, D.C., 18 F.R.D. 394, with United States v. Peace, D.C., 16 F.R.D. 423.”
I expressed my own views in United States v. Evangelista, D.C., 20 F.R.D. 631. Further reflection has not impelled me to change them.
Defendant’s motion pursuant to Rule 16 to compel disclosure of his signed statement is granted. It may be inspected and copied by the defendant Mullaly or his counsel and no copy thereof is to be made available to the other defendant or to any other person.
In accordance with the stipulation of movant’s counsel made before me in open court, defendant’s further motion for a bill of particulars, pursuant to Rule 7(f) of the Federal Rules of Criminal Procedures is deemed withdrawn.